August 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       THE STATE OF TEXAS, Appellant

NO. 14-14-00462-CV                          V.

  TREELINE PARTNERS, LTD., A TEXAS LIMITED PARTNERSHIP, AND
    LAROCA PARTNERS II, LTD., A TEXAS LIMITED PARTNERSHIP,
                            Appellees
               ________________________________

       This cause, an appeal from the judgment signed March 10, 2014 in favor of
appellees Treeline Partners, Ltd., a Texas Limited Partnership, and Laroca Partners
II, Ltd., a Texas Limited Partnership, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

       We further order that all costs incurred by reason of this appeal be paid by
appellees Treeline Partners, Ltd., a Texas Limited Partnership, and Laroca Partners
II, Ltd., a Texas Limited Partnership.

      We further order this decision certified below for observance.